Citation Nr: 0613159	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear disorder, 
to include hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a right ear 
injury with hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA medical opinion dated in July 2004 stated that the 
veteran's hearing loss was not caused by acoustic trauma in 
service.  However, the veteran has referred to treatment for 
right ear complaints during service and thereby inferred that 
his current right ear disabilities are related to his in-
service treatment.  The July 2004 medical opinion left 
unclear the issue of whether the veteran's current right ear 
hearing loss, or any other current disability of the right 
ear, is the result of any condition for which he was treated 
in service.  Furthermore, this opinion was based in part on 
an error in the facts because the opinion stated that the 
veteran had received no treatment for his right ear in 
service.  Service medical records do indicate an instance of 
treatment for a complaint of right ear pain.  

A June 27, 1968 service medical record showed that the 
veteran gave a history of a punctured right ear drum.  He 
complained of right ear pain.  A notation dated July 9, 1969 
indicates "continual otitis media both R and L but worse on 
left."  At that time, the right ear was clear and intact.  
It is unclear whether these in-service instances involving 
the veteran's right ear are related to his current hearing 
loss or claimed right ear disability.  Therefore, the Board 
requires clarification as to whether the veteran currently 
suffers from a right ear disorder which manifested during 
service or is etiologically related to service.  

VA shall treat an examination or opinion as being necessary 
to make a decision on a claim if the evidence of record does 
not contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
In this case, VA requires an examination and medical opinion 
to clarify the questions described above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA ear 
examination, to include an audiometric 
evaluation.  The claims file must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should respond to the following:

(a)  Does the veteran currently suffer 
from a current right ear disorder, i.e., 
chronic otitis media, chronic otitis 
externa, tympanic membrane perforation, 
hearing loss, etc. 

(b)  Provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current right ear disorder, including 
hearing loss, had its onset during active 
service or is related to any in-service 
disease or injury.  The opinion must 
address the service medical record 
notations dated in June 1968 (for 
treatment of right ear pain) and July 
1969.  The rationale for all opinions 
expressed must also be provided.

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  See  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If 
the decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


